                                                                       1835 Market Street, 17th Floor
                                                                            Philadelphia, PA 19103
                                                                             Tel: +1 (215) 569-8901
                                                                               marks@mslegal.com
                                                                          www.Marks-Sokolov.com



                                           July 23, 2020

Via ECF
The Honorable Vernon S. Broderick
United States District Judge
40 Foley Square
New York, NY 10007

Re: In Re Application of Hornbeam Corp.; No. 14 Misc. 424, Part 1, S.D.N.Y (VSB)

Dear Judge Broderick:

        We write on behalf of Intervenor Panikos Symeou to submit supplemental authority in
support of his Letter Motion, ECF 157, to have the Responsive Materials destroyed, and his
Opposition, ECF 190, to Hornbeam’s Motion to Amend the Second Amended Protective Order
(“SAPO”), ECF 187. On July 15, 2020, the United States District Court for the Northern District
of Alabama granted Symeou’s motion to compel destruction of the §1782 Responsive Materials
collected in that action, under the terms of the applicable protective order. See July 15, 2020
NDAL Order, Exh. 1.


                                           Sincerely,
                                           /s/ Bruce S. Marks
                                           Marks & Sokolov, LLC




______________________________________________________________________________
                   PHILADELPHIA                |                  MOSCOW
